DETAILED ACTION
In response to communication filed on 7/27/2021.
Claims 1,11,15,19,20-24,29,31-35, and 37-46 are pending and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Wingate (Reg. 38,662) on 8/4/2021.
The application has been amended as follows: 

29. (Currently Amended) The communication system of claim [[27]] 24, wherein: the first UL resource set corresponds to a regular acknowledgement feedback mode; and 
the second UL resource set corresponds to a compressed acknowledgement feedback mode.

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: transmitting an acknowledgement resource indication, ARI, that indicates one of a configured collection of uplink (UL) resources to be used for . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al. (US Pub. 2016/0094327) discloses mapping bit blocks to predefined resource set in predetermined ACK/NACK resources, and the ACK/NACK information corresponding to different groups corresponds to different locations in the resource set [paragraph 0080].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        

/JAMAL JAVAID/Primary Examiner, Art Unit 2412